Filed with the Securities and Exchange Commission on October 23, 2007 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 250 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 252 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Jeanine M. Bajczyk, Esq. Advisors Series Trust 615 East Michigan Street Milwaukee, WI 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, CA 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on October 28, 2007 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS HIGH POINTE SMALL CAP EQUITY FUND HIGH POINTE SELECT VALUE FUND October 28, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. HIGH POINTE SMALL CAP EQUITY FUND HIGH POINTE SELECT VALUE FUND Each a series of Advisors Series Trust High Pointe Small Cap Equity Fund is a mutual fund that seeks long-term capital appreciation. High Pointe Select Value Fund is a mutual fund that seeks long-term capital appreciation. High Pointe Capital Management, LLC (the “Advisor”) is the investment advisor to the Funds. Table of Contents An Overview of the Fund 2 Performance 3 Fees and Expenses 5 Investment Objective and Principal Investment Strategies 6 Principal Risks of Investing in the Fund 8 Management of the Fund 9 Your Account with the Fund 10 Dividends and Distributions 19 Tax Consequences 19 Financial Highlights 21 Privacy Notice 23 This Combined Prospectus sets forth basic information about the High Pointe Small Cap Equity Fund and the High Pointe Select Value Fund (each a “Fund” and collectively the “Funds”) that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is October 28, 2007. AN OVERVIEW OF THE FUNDS What is each Fund’s Investment Objective? The investment objective of the High Pointe Small Cap Equity Fund (the “Small Cap Fund”) is long-term capital appreciation. The investment objective of the High Pointe Select Value Fund (the “Select Value Fund”)is also long-term capital appreciation. What are each Fund’s Principal Investment Strategies? Small Cap Fund The Advisor generally invests the Small Cap Fund’s assets ina limited number of equity securities issued by small companies with market capitalizations between $200million and $5 billion. Portfolios are diversified across a minimum of 10 industries but concentrated in 30 to 50 stocks.The Small Cap Fund invests in both value and growth stocks with attention to valuation levels, rather than momentum. Select Value Fund The Advisor generally invests the Select Value Fund’s assets in medium-size and large companies whose stocks are considered by the Advisor to be undervalued.The Select Value Fund focuses primarily on companies with market capitalizations between $2 billion and $400 billion. Portfolios are diversified across a minimum of 10 industries but concentrated in 20 to 30 stocks. What are the Principal Risks of Investing in the Funds? The value of your investment in each Fund will go up and down as the stocks in the Funds’ portfolios change in price.The prices of the stocks the Advisor selects may fall.Also, the stock market may decline suddenly, and for extended periods, adversely affecting the prices of the stocks held by the Funds. By itself, each Fund is not a complete, balanced investment plan and no fund can guarantee that it will achieve its goal. Accordingly, you could lose money by investing in the Funds. Who may want to Invest in the Funds? The Funds may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; — Can accept the greater risks of investing in a portfolio with common stock holdings; and — Are not primarily concerned with principal stability. 2 PERFORMANCE Small Cap Fund The bar chart illustrates the Small Cap Fund’s performance from year to year.The table illustrates the Small Cap Fund’s average annual total return compared with a broad-based market index.Keep in mind that the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. During the period of time shown in the bar chart, the highest return for a calendar quarter was 10.48% (quarter ended December 31, 2006) and the lowest return for a calendar quarter was (1.49)% (quarter endedMarch 31, 2005). The year-to-date total return for the Small Cap Fund as of the most recent quarter ended (September 30, 2007) was (6.88)%. Average Annual Total Return (as of December 31, 2006) 1 Year Since Inception 12/28/2004 Small Cap Fund Return Before Taxes 11.32% 11.36% Return After Taxes on Distributions(1) 7.56% 8.51% Return After Taxes on Distributions and Sale of Fund Shares(1) 7.88% 8.18% Russell 2000 Index(2) 18.37% 10.98% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. 3 (2) The Russell 2000 Indexmeasures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, taxes or expenses. Select Value Fund The bar chart illustrates the Select Value Fund’s performance from year to year.The table illustrates the Select Value Fund’s average annual total return compared with a broad-based market index.Keep in mind that the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. During the period of time shown in the bar chart, the highest return for a calendar quarter was 9.01% (quarter ended December 31, 2006) and the lowest return for a calendar quarter was (3.78)% (quarter ended March 31, 2005). The year-to-date total return for the Select Value Fund as of the most recent quarter ended (September 30, 2007) was (4.80)%. Average Annual Total Return (as of December 31, 2006) 1 Year Since Inception 12/28/2004 Select Value Fund Return Before Taxes 13.22% 8.90% Return After Taxes on Distributions(1) 12.62% 8.40% Return After Taxes on Distributions and Sale of Fund Shares(1) 8.86% 7.39% Russell 1000 Value Index(2) 22.25% 14.30% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) The Russell 1000 Value Indexmeasures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, taxes or expenses. 4 FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Funds. Shareholder Fees (fees paid directly from your investment) Small Cap Fund Select Value Fund Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee (as a percentage of amount redeemed)1 2.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% 1.00% Other Expenses 2 2.73% 0.41% Total Annual Fund Operating Expenses 3.73% 1.41% Less:Expense waiver/reimbursement3 -2.58% -0.41% Net Annual Fund Operating Expenses 1.15% 1.00% 1 The redemption fee applies only to those shares that have been held less than 90 days. The redemption fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. The Funds’ transfer agent charges a $15 fee for wire redemptions. 2 These expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on actual amounts for the Funds’ current fiscal year. 3 The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Funds to ensure that Net Annual Fund Operating Expenses do not exceed 1.15% of average daily net assets of the Small Cap Fund and 1.00% of average daily net assets of the Select Value Fund.The duration of this contract is indefinite and may be terminated only by the Board of Trustees.In turn, the Advisor is permitted to seek reimbursement from the Funds, subject to limitations, for fees it waived and Fund expenses it paid.The Advisor is permitted to seek reimbursement from the Funds for three years from the date fees were waived or reimbursed. EXAMPLE This example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in each Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that each Fund’s operating expenses remain the same. Please note that the one-year figure below is based on each Fund’s net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Small Cap Fund $117 $365 $633 $1,398 Select Value Fund $102 $318 $552 $1,225 5 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES Principal Strategy Small Cap Fund The investment objective of the Small Cap Fund is to seek long-term capital appreciation. The Small Cap Fund seeks to achieve its investment objective by normally investing at least 80% of its assets in small cap equity securities. This policy of investing in small cap equity securities may only be changed upon 60 days prior notice to shareholders. The Fund generally invests in a limited number of equity securities issued by small companies with market capitalizations between $200 million and $5 billion. Portfolios are diversified across a minimum of 10 industries but concentrated in 30 to 50 stocks. Investing in small capitalization stocks may involve greater risk than investing in large or medium capitalization stocks, since they can be subject to more abrupt or erratic movements in value.Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of these companies may have limited market liquidity and their prices tend to be more volatile. Select Value Fund The investment objective of the Select Value Fund is to seek long-term capital appreciation. The Select Value Fund invests primarily in common stocks of medium- and large-capitalization companies (companies with a market capitalization between $2 billion and $400 billion at the time of purchase by the Select Value Fund).However, the Advisor may opportunistically invest, up to 10% of the Select Value Fund in securities with market capitalizations under $2billion if such securities appear to be attractively priced based on the Advisor’s investment evaluation methods.Portfolios are diversified across a minimum of 10 industries but concentrated in 20 to 30 stocks.The Select Value Fund invests mainly in common stocks that, in the opinion of the Advisor, currently trade at prices that are below “fair value” as calculated by the Advisor. Although both Funds typically do not make significant investments in foreign securities, each Fund reserves the right to invest up to 15% of its assets this way. Foreign securities may be traded on U.S. or foreign markets. Each Fund is authorized to borrow money from time to time for leveraging in amounts not to exceed 33-1/3% of the value of its total assets at the time of such borrowings. Funds’ Portfolio Selection Process The Advisor has developed a competitiveness score factor to measure and incorporate intangibles into a disciplined stock selection process. The investment process features a five-factor model based on: · Competitiveness score; 6 · Historical industry valuation; · Revenue growth potential; · Earnings growth expectation; and · Market capitalization. The model is used to identify stocks that appear to be selling below fair value, as calculated by the Advisor, given their characteristics and earnings potential. The Advisor then conducts fundamental analysis on these stocks to create a 20- to 30-stock portfolio for the Select Value Fund and 30- to 50-stock portfolio for the Small Cap Fund.In both cases, the portfolio is diversified across at least 10 industries. The Advisor may decide to sell securities given a variety of circumstances, such as when a security no longer appears to theAdvisor to offer the potential for long-term growth of capital, when another investment opportunity arises that the Advisor believes is more compelling, or to realize gains or limit potential losses. Portfolio Turnover The Funds’ annual portfolio turnover rate indicates changes in portfolio investments.The Advisor will sell a security when appropriate and consistent with the Funds’ investment objectives and policies regardless of the effect on the Funds’ portfolio turnover rate. Please note that buying and selling securities generally involves some expense to the Funds, such as broker commissions and other transaction costs, and a high turnover rate in any year will result in payment by the Funds of above-average transaction costs and could result in the payment by shareholders of above-average amounts of taxes on realized investment gains.Buying and selling securities could result in payment by shareholders of an ordinary income tax on short-term capital gains or a higher tax on long-term capital gains. The Funds cannot accurately predict future annual portfolio turnover rates.Securities may be replaced as they mature; however, the Funds expect that the actual portfolio turnover will be generally less than 100% except in times of significant market volatility or excessive redemption. It may vary substantially from year to year since portfolio adjustments are made when conditions affecting relevant markets, particular industries or individual issues warrant such action.In addition, portfolio turnover may also be affected by sales of portfolio securities necessary to meet cash requirements for redemptions of shares. Temporary or Cash Investments Under normal market conditions, each Fund will stay fully invested according to its principal investment strategies as noted above.The Funds may, however, temporarily depart from their principal investment strategies by making short-term investments in cash, cash equivalents and/or money market instruments in response to adverse market, economic or political conditions.This may result in the Funds not achieving their investment objective. For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate as much as it would have if it had been more fully invested.To the extent a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. 7 PRINCIPAL RISKS OF INVESTING IN THE FUNDS The principal risks that may adversely affect each Fund’s net asset value or total return have previously been summarized under “An Overview of the Funds.”These risks are discussed in more detail below. Management Risk. Management risk means that your investment in a Fund may vary with the effectiveness of the Advisor’s investment strategies and the Advisor’s research, analysis and selection of portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. Market Risk. Market risk means that the market value of a security may move up and down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Small and Medium Companies Risk.Investing in securities of small and medium-sized companies may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Equity Risk.The risks that could affect the value of a Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities market generally, such as adverse changes in economic conditions, the general outlook for corporate earnings, interest rates or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management.This risk is greater for small and medium-sized companies, which tend to be more vulnerable to adverse developments than larger companies. Foreign Risk.Foreign investing poses additional risks such as currency fluctuation and political instability.Political, social and economic events as well as natural disasters may all impact a country’s economy and cause investments in issues located in that country to decline in value.Additionally, the value of foreign securities could increase or decrease due to variations in the buying power of U.S. and foreign currencies. Value Style InvestingRisks.Different types of equity investment strategies tend to shift in and out of favor depending on market and economic conditions, and the performance resulting from the Select Value Fund’s “value” investment style may sometimes be lower than that of other types of equity funds. 8 Portfolio Holdings Information A description of each Fund’s policiesand procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’
